


110 HR 3031 IH: Advanced Design in Energy for Living

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3031
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Inslee (for
			 himself, Mr. Weiner,
			 Ms. Schakowsky, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Education
			 and Labor, Oversight and
			 Government Reform, Financial Services, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the construction of green buildings in the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Design in Energy for Living
			 Efficiently Act of 2007.
		2.FindingsThe Congress finds that—
			(1)green building
			 design practices have a positive effect on the reduction of greenhouse gases,
			 the health of the environment, increases in productivity of workers, and
			 improved water supply for communities;
			(2)buildings account for 38 percent of carbon
			 dioxide emissions per year;
			(3)buildings consume
			 approximately 40 percent of the energy and 70 percent of the electricity in the
			 United States per year;
			(4)an
			 upfront investment of 2 percent in green building design, on average, results
			 in life cycle savings of 20 percent of the total operation costs of a
			 building;
			(5)case studies show
			 examples of a 2 to 16 percent increase in productivity in buildings that
			 incorporate green building design;
			(6)students with the
			 most daylight in their classrooms progressed 20 percent faster on mathematics
			 tests and 26 percent faster on reading tests in one year than those with the
			 least day lighting;
			(7)the development of
			 a research agenda for green building design must consider whole building
			 performance, and such development should be founded on achievable and
			 measurable performance goals;
			(8)the tools and
			 knowledge are currently available to meet the goals of this Act; and
			(9)green building
			 design is a national priority, and can reduce the long-term operating costs for
			 individuals and enhance their ability to repay the mortgage.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency;
			(2)the term green building
			 means a building that uses sustainable design principles to reduce the use of
			 nonrenewable resources, minimize environmental impact, and relate people with
			 the natural environment;
			(3)the term
			 institution of higher education has the meaning given that term
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and
			(4)the term
			 State means one of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, or any other
			 commonwealth, territory, or possession of the United States.
			4.Coordinating
			 agency
			(a)In
			 generalThe Administrator
			 shall serve as the coordinating agency for Federal information on green
			 building design and practices, including information regarding construction,
			 use, and decommissioning of green buildings, and shall obtain from all Federal
			 agencies any information relating thereto that is not protected from disclosure
			 by law.
			(b)Availability of
			 informationThe Administrator, in consultation with the National
			 Institute of Building Sciences, shall make the information obtained under
			 subsection (a) readily available to the building industry and consumers.
			5.Public education
			 and training
			(a)Public
			 educationThe Administrator, in coordination with the National
			 Institute of Building Sciences and in conjunction with private-sector
			 building-related entities, shall establish a program to create and distribute
			 informational materials to increase the knowledge of the general public about
			 green building design principles.
			(b)Green building
			 trainingNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall provide for the establishment of criteria for
			 appropriate education and training of architects, engineers, and developers in
			 green building design and application.
			6.Blue ribbon
			 panel
			(a)EstablishmentThe National Institute of Building Sciences
			 shall establish a blue ribbon panel to provide independent advice and counsel
			 to the Administrator on policy issues associated with the conservation of
			 energy in residential, commercial, and Federal buildings, green building design
			 systems, the health of the indoor environment, and reduction of water use and
			 waste output.
			(b)AppointmentThe blue ribbon panel shall be appointed by
			 the Board of Directors of the National Institute of Building Sciences.
			 Appointees shall represent all sectors that are knowledgeable about or affected
			 by green buildings, including architects, professional engineers, government
			 officials, representatives of consumer organizations, representatives of
			 construction labor organizations, product manufacturers, builders, housing
			 management experts, and experts in building standards, codes, research,
			 testing, and fire safety.
			(c)Report to
			 CongressNot later than 1
			 year after the date of enactment of this Act, the blue ribbon panel shall
			 report to Congress on the results of study to determine best practices for
			 quantifying the information necessary to make informed property investment
			 decisions, including with respect to buildings that meet carbon-neutral
			 emission standards and use green building design practices.
			7.Research and
			 development reportNot later
			 than 6 months after the date of enactment of this Act, the National Institute
			 of Building Sciences shall report to Congress on the estimated amount of
			 funding necessary for research and development on green building design in the
			 United States. Such report shall include recommendations on further policies
			 needed to promote green building design.
		8.Greenhouse gas
			 emission standards
			(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the National Institute of Building Sciences shall
			 establish standards for the construction of new commercial and residential
			 buildings that will reduce carbon emissions, compared to emissions from similar
			 buildings in 2003, by—
				(1)40 percent by
			 2010; and
				(2)70 percent by
			 2020.
				(b)Compliance
				(1)RequirementEffective 6 years after the date of
			 enactment of this Act, no State shall receive funding under this Act unless it
			 demonstrates to the satisfaction of the Administrator that—
					(A)the State (and all
			 of the local jurisdictions within the State) has—
						(i)adopted the
			 standards established under subsection (a); and
						(ii)fully implemented
			 such standards; or
						(B)technical barriers exist that prevent such
			 adoption and implementation.
					(2)Supporting
			 informationIn order to make
			 a demonstration to the Administrator under paragraph (1), a State shall
			 receive, and submit to the Administrator, reports from all local jurisdictions
			 in the State on how many building permits were issued each year and how many of
			 these permits met the standards established under subsection (a).
				9.Study of use of
			 FHA energy efficient mortgage program
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study of the program of the Secretary of Housing and
			 Urban Development for energy efficient mortgages insured under title II of the
			 National Housing Act, established and operated pursuant to section 106 of the
			 Energy Policy Act of 1992 (42 U.S.C. 12712 note) and expanded in 1995 pursuant
			 to subsection (b) of such section, to determine—
				(1)the extent to
			 which such program is utilized by mortgagors in the United States;
				(2)any impediments to wider or more efficient
			 use of such program, including any such impediments relating to—
					(A)knowledge of or
			 about the program; and
					(B)the terms,
			 limitations, or operation of the program;
					(3)effective actions
			 which may be taken to increase utilization of the program by mortgagors in the
			 United States.
				(b)ReportNot
			 later than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, the Comptroller General shall submit to the Congress a
			 report describing the findings of the study pursuant to subsection (a) and
			 setting forth recommendations for actions under subsection (a)(3).
			10.Healthy,
			 high-performance schools
			(a)Grant program
			 authorizedThe Administrator
			 of the Environmental Protection Agency, acting through the National Institute
			 of Building Sciences, in consultation with the Secretary of Energy and the
			 Secretary of Education, is authorized to award grants to State educational
			 agencies to permit such State educational agencies to carry out this
			 section.
			(b)Subgrants
				(1)In
			 generalA State educational
			 agency receiving a grant under this section shall use funds made available
			 under the grant to award subgrants to local educational agencies to permit such
			 local educational agencies to carry out the activities described in subsection
			 (e).
				(2)LimitationA State educational agency shall award
			 subgrants under this subsection to local educational agencies that are the
			 neediest, as determined by the State, and that have made a commitment to
			 develop healthy, high-performance school buildings in accordance with the plan
			 developed and approved under subsection (c)(1).
				(c)Implementation
				(1)PlansA State educational agency shall award
			 subgrants under this section only to local educational agencies that, in
			 consultation with the State educational agency and State agencies with
			 responsibilities relating to energy and health, have developed plans that the
			 State educational agency determines to be feasible and appropriate in order to
			 achieve the purposes for which the subgrants are made.
				(2)Supplementing
			 grant fundsThe State
			 educational agency shall encourage local educational agencies that receive
			 subgrants under this section to supplement their subgrant funds with funds from
			 other sources in order to implement their plans.
				(d)AdministrationA State educational agency receiving a
			 grant under this section shall use the grant funds made available under this
			 section for one or more of the following:
				(1)To evaluate
			 compliance by local educational agencies with the requirements of this section.
				(2)To distribute
			 information and materials on healthy, high-performance school buildings for
			 both new and existing facilities.
				(3)To organize and
			 conduct programs for school board members, school district personnel, and
			 others to disseminate information on healthy, high-performance school
			 buildings.
				(4)To provide
			 technical services and assistance in planning and designing healthy,
			 high-performance school buildings.
				(5)To collect and
			 monitor information pertaining to healthy, high-performance school building
			 projects.
				(e)Local uses of
			 funds
				(1)In
			 generalA local educational
			 agency that receives a subgrant under this section shall use the subgrant funds
			 to plan and prepare for healthy, high-performance school building projects
			 that—
					(A)reduce energy use
			 to at least 30 percent below that of a school constructed in compliance with
			 standards prescribed in chapter 8 of the 2000 International Energy Conservation
			 Code, or a similar State code intended to achieve substantially equivalent
			 results;
					(B)meet Federal and
			 State health and safety codes; and
					(C)support healthful,
			 energy efficient, and environmentally sound practices.
					(2)Use of
			 fundsA local educational agency that receives a subgrant under
			 this section shall use funds for one or more of the following:
					(A)To develop a
			 comprehensive energy audit of the energy consumption characteristics of a
			 building and the need for additional energy conservation measures necessary to
			 allow schools to meet the guidelines set out in paragraph (1).
					(B)To produce a
			 comprehensive analysis of building strategies, designs, materials, and
			 equipment that—
						(i)are
			 cost effective, produce greater energy efficiency, and enhance indoor air
			 quality; and
						(ii)can
			 be used when conducting school construction and renovation or purchasing
			 materials and equipment.
						(C)To obtain research
			 and provide technical services and assistance in planning and designing
			 healthy, high-performance school buildings, including developing a timeline for
			 implementation of such plans.
					(f)Information and
			 assistanceThe Administrator
			 of the Environmental Protection Agency, acting through the National Institute
			 of Building Sciences, shall provide information and assistance to local
			 educational agencies on sustainable design. The information and assistance
			 shall include—
				(1)information on how
			 benefits of sustainable design can benefit life cycle costs to all school
			 districts at no cost to school districts; and
				(2)assistance on how
			 to create curriculum for environmental science classes to study local effects
			 of sustainable design.
				(g)Report to
			 CongressThe Administrator
			 shall conduct a biennial review of State actions implementing this section and
			 carrying out the plans developed under this section through State and local
			 funding, and shall submit a report to Congress on the results of such
			 reviews.
			(h)LimitationsNo funds received under this section may be
			 used for any of the following:
				(1)Payment of
			 maintenance of costs in connection with any projects constructed in whole or in
			 part with Federal funds provided under this section.
				(2)Construction,
			 renovation, or repair of school facilities.
				(3)Construction,
			 renovation, repair, or acquisition of a stadium or other facility primarily
			 used for athletic contests or exhibitions, or other events for which admission
			 is charged to the general public.
				(i)DefinitionsIn this section:
				(1)The term
			 healthy, high-performance school building means a school
			 building in which the design, construction, operation, and maintenance—
					(A)use
			 energy-efficient and affordable practices and materials;
					(B)are
			 cost-effective;
					(C)enhance indoor air
			 quality; and
					(D)protect and
			 conserve water.
					(2)The terms
			 local educational agency and State educational
			 agency have the meaning given those terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(j)Conforming
			 repealSubpart 18 (20 U.S.C.
			 7277 et seq.) of part D of title V of the Elementary and Secondary Education
			 Act of 1965 is repealed.
			11.Loan guarantees
			 for public institutions of higher education
			(a)ProgramThe
			 Administrator shall establish a program to make loan guarantees available to
			 public institutions of higher education in a State for the construction or
			 renovation of permanent buildings that meet the standards established under
			 section 8(a).
			(b)QualificationsThe
			 Administrator shall establish the qualifications necessary for an institution
			 to be eligible for a loan guarantee under this section, including
			 qualifications to protect the financial interests of the Federal
			 Government.
			(c)ApprovalThe
			 Administrator shall approve or disapprove an application for a loan guarantee
			 under this section not later than 30 days after receiving a completed
			 application.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as may be necessary to carry out this section.
			12.Accountability
			 of Federal agencies
			(a)Agency
			 actionsEach Federal agency shall—
				(1)increase the
			 energy efficiency of its facilities and operations;
				(2)annually transmit
			 to the President and the Congress a report on the energy efficiency increases
			 and carbon emission reductions associated with its facilities and operation;
			 and
				(3)reward agency
			 employees who make significant contributions to the reduction of agency carbon
			 emissions.
				(b)Energy manager
			 trainingThe energy manager, designated under section 304 of
			 Executive Order No. 13123, of each Federal agency shall be required to receive
			 training approved by the Administrator on green building design, construction,
			 use, and decommissioning, and to receive an annual refresher course approved by
			 the Administrator on those subjects.
			(c)Energy
			 efficiency budget reportNot later than 6 months after the date
			 of enactment of this Act, the Comptroller General shall transmit to the
			 Congress a report comparing the energy efficiency budget request by the
			 President for each Federal agency for fiscal years 2006 and 2007 with the
			 requests from the agency to the President for energy efficiency budget amounts
			 for those fiscal years.
			13.State and local
			 government block grants
			(a)In
			 generalThe Administrator shall make block grants to State and
			 local governments. Such grants may be used for—
				(1)the renovation of
			 existing buildings to achieve the standards established by the National
			 Institute of Building Sciences under section 8(a);
				(2)redesigning
			 existing plans for new buildings to enable those plans to meet such
			 standards;
				(3)research and
			 development of technologies to enable and support green building design and the
			 achievement of such standards; and
				(4)public education
			 and training, including training for homeowners, business owners, first time
			 home buyers, and contractors, on green buildings and their construction, use,
			 and decommissioning.
				(b)Mandatory
			 useAll block grants received under this section shall be used,
			 at least in part, for the purpose described in subsection (a)(4).
			(c)EligibilityNo
			 State or local government may receive a block grant under this section unless
			 it demonstrates to the satisfaction of the Administrator that—
				(1)the State or local
			 government (and in the case of a State, all the local jurisdictions within the
			 State) has—
					(A)adopted the
			 standards established under section 8(a); and
					(B)fully implemented
			 such standards; or
					(2)technical barriers
			 exist that prevent such adoption and implementation.
				(d)Research and
			 development coordinationThe Administrator shall monitor
			 activities described in subsection (a)(3) to prevent unnecessary duplication of
			 research and development efforts.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator for making grants under this section $1,000,000,000 for the
			 period encompassing fiscal years 2009 through 2018.
			14.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator for carrying out this Act,
			 other than sections 11 and 13 $50,000,000 for each of the fiscal years 2009
			 through 2013.
		15.Increase and
			 extension of energy efficient commercial buildings deduction
			(a)IncreaseSection 179D of the Internal Revenue Code
			 of 1986 (relating to energy efficient commercial buildings deduction) is
			 amended—
				(1)in subsection (b)(1)(A) by striking
			 $1.80 and inserting $2.25, and
				(2)in subsection (d)(1)(A) by striking
			 by substituting and all that follows through the period at the
			 end and inserting by substituting $.75 for
			 $2.25..
				(b)ExtensionSubsection (h) of section 179D of such Code
			 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2013.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act, in taxable years ending after such date.
			
